Citation Nr: 1412895	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease (DJD).

2.  Entitlement to an effective date prior to May 9, 2013 for a separate rating for left knee instability.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from July 2002 to October 2002 and from June 2004 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  An October 2006 rating decision granted a 10 percent rating for left knee DJD.  An October 2013 rating decision granted a separate 30 percent rating for left knee instability, effective May 9, 2013.  The December 2013 rating decision denied entitlement to TDIU.    

This case was previously before the Board in June 2010 and November 2012.  In June 2010, the issue of the Veteran's left knee disability was remanded for additional development.  In November 2012, the issues of the Veteran's left knee disability and TDIU were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Veteran was scheduled for a Travel Board hearing in January 2010, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  Even considering complaints of pain, weakness, and instability, the Veteran's left knee DJD does not result in flexion limited to 45 degrees or extension limited to 10 degrees.

2.  The competent medical and lay evidence is credible, and establishes that the Veteran's left knee instability disability has been productive of no more than severe instability since February 22, 2006.




3.  Service connection is in effect for posttraumatic stress disorder (PTSD), rated 70 percent; left knee instability, rated 30 percent; tinnitus, rated 10 percent; left knee DJD, rated 10 percent; bilateral hearing loss, rated 0 percent; reflux esophagitis, rated 0 percent; and left medial patellofemoral reconstruction scar, rated 0 percent.  The combined service-connected rating for compensation is 80 percent.

4.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee DJD disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the assignment of an effective date of February 22, 2006, but not earlier, for the assignment of a 30 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2013).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that the assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA has to specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), 38 C.F.R. § 3.159 (2013).  

The notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the Veteran was mailed letters in July 2010 and November 2013 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2010 and November 2013 letters also provided the Veteran with appropriate notice of the disability rating and effective date elements.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records, private treatment records, and VA treatment records and examinations are of record.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the duties to assist and notify have been met.


Left Knee Degenerative Joint Disease

The Veteran contends that his left knee degenerative joint disease (DJD) warrants a higher rating than the current 10 percent.  The Veteran's DJD received a 10 percent rating on February 17, 2006; a 100 percent rating on September 6, 2007, due to surgical intervention and a period of convalescence; and a 10 percent rating effective January 1, 2008.  The Veteran is appealing the initial grant of a 10 percent rating, which was assigned by an October 2006 rating decision.

The Veteran's disability is rated under Diagnostic Code 5010.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5010 pertains to traumatic arthritis and is rated as degenerative arthritis or on the basis of limitation of motion of the affected joint or joints.  Under Diagnostic Code 5010 and Diagnostic Code 5003, when the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application, where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  That rating is not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum schedular rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating.  Limitation of extension to 45 degrees warrants a 50 percent rating, the maximum schedular rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013). 

Separate ratings may be assigned for limitation of flexion and for limitation of extension.  Separate ratings may also be assigned for limitation of motion under Diagnostic Codes 5003 and 5010 and for instability of the knee under Diagnostic Code 5257.  However, separate ratings must be based on a showing that the evidence warrants independent compensable ratings.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997). 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's service medical records show that he experienced a twisting injury to his left knee in August 2005, and that he re-injured that same knee about a week later.  A MRI study performed in August 2005 showed an impaction fracture of the anterior articular cortex of the lateral femoral condyle, a hyaline cartilage lesion of the patella, and other findings suggesting patellar dislocation.  The Veteran underwent a left knee medial patellofemoral lateral release in September 2005.

A July 2006 VA examination resulted in a diagnosis of DJD of the left knee.  The examination showed that the Veteran experienced tenderness along the inferior border of the patella; exquisite tenderness of the lower/medial border of the knee cap; and significant pain when the patella was displaced laterally.  The Veteran had palpable crepitus.  His range of motion was from 0 to 140 degrees, with pain from 130 to 140 degrees.  His limitation of motion was to 130 degrees due to pain.  There was no laxity.  

A March 2011 VA examination noted that the Veteran experienced chronic and sharp knee pain; an inability to walk more than a few yards; the occasional use of a cane or a brace; the inability to squat or to walk up more than a flight of stairs without experiencing a flare-up; and continued difficulty with prolonged standing.  The examiner noted that the Veteran's knee presented with partial patellar bone loss, and that the left knee rendered the Veteran unemployable due to pain.  The examiner did not note any constitutional symptoms of arthritis, and the X-ray report did not report degenerative changes in the Veteran's knee.

A May 2013 VA examination confirmed the 2005 diagnosis of traumatic arthritis and patellar dislocation, and noted that the Veteran underwent a patellotibial and patellofemoral ligament reconstruction in 2007.  The examiner noted that the Veteran reported having difficulty with flexion involving weight, such as squatting; had difficulty with kneeling, and could kneel only very briefly; experienced exacerbation of pain due to cold and damp weather; and had difficulty climbing stairs.  The Veteran's flexion was 0 to 100 degrees, with objective evidence of pain at 90 degrees.  He had no limitation of extension, and no objective evidence of pain on extension.  The Veteran was able to perform repetitive-use testing with three repetitions, and his flexion and extension remained the same after the repetitions.  The examiner reported that the Veteran had functional loss and/or impairment of the left knee, and had weakened movement and pain on movement.  The Veteran did not experience tenderness or pain to palpitation upon examination.  His strength for left knee flexion and extension was 4/5 with active movement against some resistance.  His anterior joint instability was normal, his posterior instability was normal, and his medial instability was normal.  

The examiner noted that there was evidence of recurrent severe patellar subluxation and dislocation.  The examiner also reported that the Veteran had no additional conditions; that he had a medial patellofemoral reconstruction with lateral release in 2005; that he had scars related to the knee surgeries; that he experienced a weak vastus medialis obliquus, which commonly develops post-operatively; and that he constantly used a knee brace.  The examiner noted that imagining studies of the knee showed degenerative or traumatic arthritis, and that there was no X-ray evidence of patellar subluxation.  The examiner related that repeat films of the left knee showed medial calcific densities of the patella, mid-moderate osteoarthritis changes of the patellofemoral compartment, and some degree of subchondral bone irregularity of the posterior patella and sclerosis.  The examiner noted that prolonged walking, standing, and exposure to damp and cold weather, and repetitive stairs or ladders exacerbated his pain; and that work that involved squatting and kneeling was very hard to complete.

The Board notes that the Veteran's left knee disability is separately rated under Diagnostic Code 5257, under which the Veteran's disability is rated at 30 percent for severe recurrent subluxation or lateral instability of the knee.  Therefore, the Board will not consider here that Diagnostic Code as that is being considered separately.

The Veteran's DJD was first noted in a July 2006 VA examination.  A rating of 10 percent under Diagnostic Code 5010 is assigned when X-ray evidence exists of involvement of two or more major joints or two or more minor joint groups.  A rating of 20 percent is assigned when X-ray evidence exists of involvement of two or more major joints or two or more minor joints groups, with occasional incapacitating exacerbations.  None of the VA examinations or the Veteran's service medical records has noted any evidence of occasional incapacitating exacerbations.  Therefore, a rating higher than 10 percent does not apply under Diagnostic Codes 5010 or 5003.

In applying Diagnostic Code 5260 for limitation of flexion and Diagnostic Code 5261 for limitation of extension, the May 2013 VA examination found that the Veteran's flexion was 0 to 100 degrees, with objective evidence of pain at 90 degrees; and he had no limitation of extension, and no objective evidence of pain on extension.  The Veteran's left knee DJD disability cannot be compensable rated under either Diagnostic Code, as a 10 percent rating is only assigned when the limitation of flexion is 45 degrees, while the Veteran's limitation is to, at most, 100 degrees.  The evidence does not show that pain or any other factors limits the Veteran's left knee flexion or that there is any limitation of left knee extension.  Therefore, no separate or increased ratings are warranted under Diagnostic Code 5260 or 5261.

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2013). 

If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  The left knee disability is manifested by pain and slight limitation of motion.  Limitation of motion is expressly contemplated under the relevant rating criteria as is pain that results in functional loss.  The Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are adequate.  In addition, frequent hospitalizations are not shown. Therefore, the Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).  Although one examiner noted limitation of occupational function due to the knee disability, that assertion is being addressed in the claim for TDIU.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for the left knee DJD.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for Left Knee Instability Rating

The Veteran contends that his left knee instability warrants a separate rating of 30 percent as of February 22, 2006, the date of the original claim for service connection, and the day after the Veteran separated from active service.  Left knee instability is currently rated 30 percent, effective May 9, 2013.

Generally, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 

The Veteran's service medical records mention in multiple instances that the Veteran's knee dislocated and that the Veteran experienced left knee instability, both before and after his knee surgery.  A July 2006 VA examination reported no laxity, but the examiner did note that the Veteran related that his knee "popped out of place," that he completely lost motion when that happened, and that he was unable to walk when it happened.  The examiner noted that the Veteran's patella dislocated, and that his knee has locked only once.

The Veteran's VA treatment records from 2007 reported longstanding patellar subluxation.  In July 2008, the Veteran reported to his VA healthcare providers that he lost balance and fell.  The March 2011 VA examination noted the Veteran's knee instability.  The May 2013 VA examiner opined that the Veteran experienced recurrent severe patellar subluxation and dislocation and based on that examination, a separate 30 percent rating was assigned for left knee instability.  However, the Board notes that the Veteran appealed the initial rating assigned for a left knee disability.  Therefore, the appropriate rating to be assigned since the effective date of service connection of a left knee disability is for consideration in this appeal.  The Board finds that the evidence in the service medical records and after service shows severe moderate subluxation or instability since the date service connection was established. 

The Veteran's knee has been medically documented to be instable, to "pop out," and he has experienced subluxation and dislocation since his active service.  His disability does not seem to have improved at any point during the pendency of the claim.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left knee instability warranted a separate rating of 30 percent, effective February 22, 2006, the date of the original claim for service connection, and the day after the Veteran separated from active service.  However, the preponderance of the evidence is against the assignment of any higher rating or earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2013). 

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 70 percent; left knee instability, rated 30 percent; tinnitus, rated 10 percent; left knee DJD, rated 10 percent; bilateral hearing loss, rated 0 percent; reflux esophagitis, rated 0 percent; and left medial patellofemoral reconstruction scar, rated 0 percent.  The combined service-connected rating for compensation is 80 percent.  Therefore, he meets the criteria for consideration of TDIU on a schedular basis.  

The remaining question, is whether the Veteran's service-connected disabilities render him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran has been provided multiple VA examinations which have addressed the effects of his service-connected disabilities on employability.  Not all of them address the combined impact of the Veteran's service-connected disabilities, both physical and psychological.  However, a VA examiner has, on different occasions, described the symptomatology and functional significance of each of the Veteran's service-connected disabilities, including the separate impact on the ability to obtain and maintain gainful employment.

The March 2008 examiner who examined the Veteran for purpose of evaluating his PTSD stated that the Veteran had been unemployed since May 2007, the date of his psychiatric hospitalization.  The immediate trigger for the hospitalization was suicidal ideation.  The examiner opined that the Veteran's post-service psychosocial functioning status and quality of life had been impaired by symptoms of PTSD and depression; that the prognosis for improvement was guarded to poor; that the Veteran's psychiatric impairments were quite severe; that it was apparent that the Veteran felt quite vulnerable; and that the Veteran was likely unable to retain gainful employment due to his symptoms.  

The Veteran underwent an examination in March 2011 for the purpose of evaluating his left knee disability.  The examiner reported that the Veteran was unable to stand for longer than 15 to 30 minutes; unable to walk more than a few yards; occasionally used a cane or a brace; was unable to squat; and experienced abnormal weight bearing.  The examiner noted that the Veteran's usual occupation was flooring installer, but that he was unemployed due to physical and psychiatric problems.  The examiner opined that the left knee disability rendered the Veteran unemployable due to knee pain, decreased mobility, problems with lifting and carrying, lack of stamina, weakness and fatigue, and decreased strength, all of which had a severe impact on the Veteran's daily activities, including employment. 

An April 2013 examiner who evaluated the Veteran's PTSD reported that, post-service, the Veteran worked at a car manufacturing company "for a couple of years;" as a cell phone store manager "for a couple of years;" in his father's business, and later on his own, laying carpet and tile floors; at a grocery store for about six months; and in a video store for about six months.  The examiner related that the Veteran attempted to obtain employment performing explosive ordnance disposal, but was unable to do so due to his knee disability.  The Veteran reported to the examiner that he had been unemployed since 2008.  The examiner opined that the PTSD solely did not prevent the Veteran from obtaining or maintaining substantially gainful employment; that his ability to retain instructions and sustain concentration to perform simple tasks was not impaired; that there was no evidence of concentration or memory problems; that the Veteran demonstrated an ability to read, follow instructions, follow conversation, and ask intelligent and relevant questions; that the Veteran drove himself to the examination; the he reported managing his own finances; and that the Veteran would do well in supported work therapy and vocational services if he were willing and motivated to do so.

A May 2013 VA examiner who administered a general medical examination stated that the Veteran's left knee disability had an impact on his ability to work, as it was adversely affected by prolonged standing, walking, exposure to damp and cold weather, and use of repetitive stairs or ladders, all of which exacerbated the pain.  The examiner also stated that work that involved squatting and kneeling would be very hard for the Veteran to complete.  The examiner opined that the Veteran was not qualified to work in a position that required prolonged standing, squatting, kneeling, or repetitive stairs, including ladders; and that the Veteran would not be a candidate for work that required fast or rapid response such as fire, police, EMS, 911 operator, or air traffic control.  The examiner related that the only position the Veteran was qualified for was sedentary office work.

Two VA examiners have opined that the Veteran was unemployable.  One examiner has opined that the Veteran could undergo vocational training in order to be employable, and one examiner has stated that the Veteran only qualified for sedentary office work.  Ultimately, however, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).  
 
With respect to PTSD, the 70 percent disability rating alone demonstrates that the Veteran has "occupational and social impairment, with deficiencies in most areas, such as work" due to his PTSD.  38 C.F.R. § 4.130 (2013).  Moreover, the various VA examinations have noted significant occupational and social impairment due to PTSD.  The Veteran's tendency to isolate himself, his anger issues and anxiety, and decreased reliability and productivity suggest interference with occupational functioning.  The question is whether the occupational impairments due to PTSD, together with the occupational impairments caused by the Veteran's service-connected physical disabilities, prevent the Veteran from obtaining or maintaining substantially gainful employment.
  
The Veteran's previous work experience appears to exclusively involve manual labor, working in the service industry, and working for his father in a family business.  The Veteran has been judged by a VA examiner as no longer able to perform manual or service industry work, as he can no longer perform many of the functions necessary for such employment due to his left knee disability.  According to his service separation form, the Veteran's graduation from high school was his highest level of education.  There is no indication in the record that the Veteran has the training, education, or experience that would render him able to maintain sedentary office employment, or that he would be able to complete that training.  In addition, based on the evidence available, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's PTSD symptoms render him unable to obtain and maintain sedentary office employment. 
The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or maintain substantially gainful employment.  That finding is based on the March 2011 examiner's opinion that the Veteran's service-connected physical and psychological disabilities rendered him unable to secure and maintain substantially gainful employment, and on the March 2008 examiner's opinion that the Veteran's PTSD rendered him unable to secure and maintain substantially gainful employment.  The Board finds those two opinions persuasive, and resolves reasonable doubt in favor of the Veteran that his education, work experience, and employment history, combined with his PTSD and left knee disability symptoms, preclude securing or following a substantially gainful occupation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2013).
 
As the evidence is at least evenly balanced as to whether the Veteran would be unable to secure or follow substantially gainful employment due to his service-connected disabilities, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease (DJD) is denied.

Entitlement to an effective date of February 22, 2006, the day after the Veteran separated from active service, for a separate rating for left knee instability is granted.  

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


